Tenney, J.,
orally.—The complaint is of peculiar structure. It is not certain that it contains a videlicet; we consider it rail-er a repetition. But counsel assume it to be a videlicet, and rely on some authorities. That in 21st Pick, is inapplicable. It relates only to the purchaser’s name, and that from 16th Mass, relates only to the time.
The counsel supposes that what comes under a videlicet cannot be traversed. But that is not now considered to be the law. Every material fact, though laid under a videlicet, is traversable. 1 Chitty’s Plead. (3d Amer. ed.) 586. The earlier doctrine is exploded.

Exceptions overruled.